Case: 1:16-cv-06654 Document #: 104 Filed: 08/14/19 Page 1 of 1 PageID #:1311

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Glen Ellyn Pharmacy, Inc.
                                  Plaintiff,
v.                                                  Case No.: 1:16−cv−06654
                                                    Honorable Rebecca R. Pallmeyer
Mayne Pharma, Inc., et al.
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, August 14, 2019:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: Final approval
hearing held. Counsel advised the Court that there has been zero objections and no
opt−outs. Based upon counsels representation, the Court approves class action settlement
agreement. Class Counsel or the Class Administrator shall divide equally any cy pres
payments to the Chicago Bar Foundation and South Carolina Bar Foundation. Final
accounting of the settlement is set for 1/6/2020 at 9:00 a.m. Civil case terminated. Mailed
notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
